326 F.2d 756
Louis A. BRESLERMAN, Plaintiff-Appellant,v.AMERICAN LIBERTY INSURANCE COMPANY, Commercial Union FireInsurance Company of New York and MonarchInsurance Company of Ohio, Defendants-Appellees.
No. 274, Docket 28474.
United States Court of Appeals Second Circuit.
Argued Jan. 24, 1964.Decided Jan. 24, 1964.

Harry H. Goebel, New York City, for appellant.
Ernest E. Rosenberg, New York City (Rein, Mound & Cotton, New York City), for defendants-appellees.
Before FRIENDLY and HAYS, Circuit Judges, and ANDERSON, District judge.1
PER CURIAM.


1
We affirm in open court upon the wellreasoned opinion of Judge Wyatt.  D.C., 218 F. Supp. 345.



1
 Sitting by designation